PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


KENNETH L. WRENN,                                )
                                                 )     CASE NO. 1:18cv1811
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
RODNEY WALTON, et al.,                           )
                                                 )     MEMORANDUM OF OPINION
               Defendants.                       )     AND ORDER [Resolving ECF No. 2]



       Pro se Plaintiff Kenneth L. Wrenn filed this action under 42 U.S.C. § 1983 and the

Americans with Disabilities Act (“ADA”) against Rodney Walton, the City of Euclid, the Euclid

Police Department and four to twenty-five potential John/Jane Does. Plaintiff’s Complaint

contains very few allegations. He states, “Rodney Walton, and the City of Euclid executed a

command(s) to the Euclid Police Department, not limited to, in such a manner that the green light

was given to violate Plaintiff’s constitutional rights, and ADA noncompliance activity, but not

limited to.” (ECF No. 1 at PageID#: 4). He asserts violation of his rights to freedom of speech

and freedom of expression, as well as discrimination claims and violation of the ADA. He seeks

monetary relief.

                                  I. Standard for Dismissal

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon
       (1:18cv1811)

which relief can be granted, or if it lacks an arguable basis in law or fact.1 Neitzke v. Williams,

490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). An action has no arguable basis in law when a

Defendant is immune from suit or when a Plaintiff claims a violation of a legal interest which

clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis when

the allegations are delusional or rise to the level of the irrational or “wholly incredible.” Denton

v. Hernandez, 504 U.S. 25, 32 (1992); Lawler, 898 F.2d at 1199.

       When determining whether the Plaintiff has stated a claim upon which relief can be

granted, the Court must construe the Complaint in the light most favorable to the Plaintiff, accept

all factual allegations as true, and determine whether the Complaint contains “enough fact to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). The Plaintiff’s obligation to provide the grounds for relief “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.

Although a Complaint need not contain detailed factual allegations, its “factual allegations must

be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the Complaint are true.” Id. The Court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009), further explains the

“plausibility” requirement, stating that “ a claim has facial plausibility when the Plaintiff pleads



  1
    Plaintiff did not file a motion to proceed in forma pauperis. The Court nevertheless screens
the pleadings pursuant to 28 U.S.C. §1915(e) because Plaintiff failed to pay the filing fee.

                                                  2
       (1:18cv1811)

factual content that allows the Court to draw the reasonable inference that the Defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. Furthermore, “the plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

Defendant acted unlawfully.” Id. This assessment is a “context-specific task that requires the

reviewing Court to draw on its judicial experience and common sense.” Id.

                                      II. Law and Analysis

       In all respects, Plaintiff’s Complaint fails to meet the basic pleading requirements of

Federal Civil Procedure Rule 8. Plaintiff must give the Defendants fair notice of what the

Plaintiff’s legal claims are and the factual grounds upon which they rest. Bassett v. National

Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir. 2008). Plaintiff lists legal claims but

provides no facts to suggest the actions or inactions upon which those claims are based. The

Complaint fails to state a claim upon which relief may be granted. Iqbal, 556 U.S. at 678.

                                         III. Conclusion

       Accordingly, this action is dismissed pursuant to 28 U.S.C. § 1915(e). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken

in good faith. Plaintiff’s motion for appointment of counsel (ECF No. 2) is denied.



       IT IS SO ORDERED.



 December 14, 2018                               /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge


                                                  3
